Case 2:85-cv-04544-DMG-AGR Document 1063 Filed 01/15/21 Page 1 of 5 Page ID
                                #:42518



   1   ANDREA SHERIDAN ORDIN (SBN 38235)
       STRUMWASSER & WOOCHER LLP
   2   10940 Wilshire Boulevard, Suite 2000
       Los Angeles, California 90024
   3   Telephone: (310) 576-1233
       Facsimile: (310) 319-0156
   4   E-mail: aordin@strumwooch.com
   5   Special Master / Independent Monitor
   6
   7
                            UNITED STATES DISTRICT COURT
   8
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9
  10
                                                  CASE NO. CV 85-4544 DMG (AGRx)
  11   JENNY LISETTE FLORES, et al.,
  12                                              NOTICE OF REQUEST FOR
                          Plaintiffs,             EXTENSION OF SPECIAL
  13                                              MASTER/INDEPENDENT MONITOR
                  v.                              TERM
  14
  15   JEFFREY A. ROSEN, Acting
  16   Attorney General of the United
       States, et al.,
  17
  18               Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 1063 Filed 01/15/21 Page 2 of 5 Page ID
                                #:42519



   1         Pursuant to the Court’s Order Appointing Special Master/Independent
   2   Monitor, the Special Master/Independent Monitor (“Monitor”) hereby submits this
   3   Notice of Request for Extension for an additional three (3) month term, as
   4   permitted by the terms of Section C.2 of the Order. [Doc. #494]. The Monitor has
   5   informed the Parties of her intent to submit this Notice of Request for Extension
   6   and has received no objections to a three month extension, but the Defendants
   7   stated that should the term be extended any further, the Defendants will object to
   8   the cap for the full year exceeding $300,000.
   9         On October 5, 2018, the Court appointed the Monitor for a term of 12
  10   months (“Initial Term”) commencing October 17, 2018 (the “Effective Date”).
  11   [Id. at 4]. The Court has granted a series of Requests for Extension of Term [Doc.
  12   #698, #769, #1003], and on October 15, 2020, the Court granted a three month
  13   extension, extending the term to January 16, 2021. [Doc #1005].
  14         Since the Monitor’s reappointment on October 15, 2020, the Court has
  15   issued two Orders requiring Special Expert Dr. Paul H. Wise and the Monitor to
  16   provide enhanced monitoring of the Family Residential Centers’ (“FRCs”) care of
  17   minors, and to continue monitoring the conditions at Weslaco Border Patrol
  18   Station, and any hoteling of minors. [Doc. #1014, #1050].
  19         The Court further ordered the parties to “meet and confer regarding the
  20   Court’s edits/comments to the proposed Notice of Rights and the ICE Directive
  21   and attempt to finalize the language in both” [Doc. #1014], and on December 4,
  22   2020, the Court ordered the parties and Amici to meet and confer and attempt to
  23   finalize the language in both with the Monitor presiding. The parties met on
  24   multiple occasions and submitted language for the Notice, and on January 5, 2020,
  25   the Court entered its Order approving the Notice. [Doc. #1056]. The Monitor
  26   continued to meet with counsel and Amici on the final language for the ICE
  27   Directive, and the parties and Amici filed their respective positions with the Court
  28   on January 12, 2021. [Doc. #1057].


                                                     2
                 NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 1063 Filed 01/15/21 Page 3 of 5 Page ID
                                #:42520



   1         After conducting multiple conference calls with Immigration and Customs
   2   Enforcement (“ICE”) leadership, data specialists, and data experts for the
   3   Plaintiffs, the Monitor and Dr. Wise made recommendations for further future
   4   reporting by ICE. The Monitor and Dr. Wise conferred with Plaintiffs regarding
   5   their interviews of minors detained at Weslaco, conducted conference calls
   6   regarding the treatment of minors detained at Weslaco and Nexus Children’s
   7   Hospital, and conducted virtual tours at FRCs, interviewing staff and residents.
   8         On occasion, in the course of the past three months, specific resident class
   9   members have raised issues of medical care in the FRCs through their lawyers or
  10   advocates. Dr. Wise and the Monitor were given complete access to information
  11   requested and have worked cooperatively with the staff of the FRCs to resolve any
  12   issues.
  13             The Monitor and Dr. Wise conducted virtual tours of two U.S. Office of
  14   Refugee Resettlement (“ORR”) facilities and met with staff to evaluate conditions
  15   at these facilities, specifically focusing on the surge of numbers in the custody of
  16   ORR and implementation of COVID-19 safety protocols and precautions.
  17         The Monitor and Dr. Wise request a three month extension in order to
  18   complete the enhanced monitoring in coordination with the Juvenile Coordinators,
  19   as contemplated by Court’s orders, and to make any recommendations that may be
  20   necessary. The Monitor also wishes to use this extension to focus on concluding
  21   the mediation related to Plaintiffs’ Ex Parte Application for a Temporary
  22   Restraining Order and an Order to Show Cause (re: United States Customs and
  23   Border Protection (CBP)). [Doc. #572]. As stated in the October 15, 2020 Notice
  24   of Request for Extension of Special Master/Independent Monitor Term, the Parties
  25   had reached tentative agreement on a number of issues and subsequently
  26   exchanged lengthy written proposals. Even without a written agreement, the
  27   government has implemented certain proposals and recommendations. After a
  28   long delay caused in part by the pressing emergencies of COVID-19, the parties


                                                       3
                   NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 1063 Filed 01/15/21 Page 4 of 5 Page ID
                                #:42521



   1   commenced conferring telephonically in October 2020 and in early January 2021.
   2   The Monitor proposes scheduling a final mediation in order to reach a conclusion
   3   by February 2021.
   4                                         CONCLUSION
   5           The term of the Special Master/Independent Monitor should be extended by
   6   a three month period, and the Monitor should be compensated at the hourly rate of
   7   $275.00, and Special Expert Dr. Paul H. Wise and aides of comparable skill and
   8   experience, should be compensated at the hourly rate of $275.00. The services of
   9   additional Monitor’s aides should be billed at a rate of $125.00. The Monitor
  10   anticipates a cumulative 80 hours per month for the work of Dr. Wise and the
  11   Monitor together, with an additional 60 hours for the services of the Monitor’s
  12   aides, and commits to a cap of $95,000.00 for the three month period. No travel
  13   expenses are expected for this period, but if travel is deemed necessary and
  14   consistent with safety during the pandemic, the Monitor and Dr. Wise will make a
  15   separate request. The Monitor plans to file her final report on or before March 15,
  16   2021.
  17
  18   DATED: January 15, 2021                     Respectfully submitted,
  19
                                                   Andrea Sheridan Ordin
  20
  21
                                                   By s/ Andrea Sheridan Ordin
  22
                                                        Andrea Sheridan Ordin
  23
  24
                                                   Special Master / Independent Monitor

  25
  26
  27
  28



                                                      4
                  NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 1063 Filed 01/15/21 Page 5 of 5 Page ID
                                #:42522



   1                                CERTIFICATE OF SERVICE
   2                                       Case No. CV 85-4544
   3
              I am a citizen of the United States. My business address is 10940 Wilshire
   4
       Boulevard, Suite 2000, Los Angeles, California 90024. I am over the age of 18 years, and
   5
       not a party to the within action.
   6
   7          I hereby certify that on January 15, 2021, I electronically filed the
   8   following documents with the Clerk of the Court for the United States District
   9   Court, Eastern District of California by using the CM/ECF system:
  10
       NOTICE OF REQUEST FOR EXTENSION                               OF    SPECIAL       MASTER/
  11   INDEPENDENT MONITOR TERM
  12
              I certify that all participants in the case are registered CM/ECF users and that service
  13
       will be accomplished by the CM/ECF system.
  14
  15          I declare under penalty of perjury under the laws of the United States the foregoing
  16   is true and correct. Executed on January 15, 2021, at Los Angeles, California.
  17
  18
  19
  20                                                             Jeff Thomson

  21
  22
  23
  24
  25
  26
  27
  28




                                           CERTIFICATE OF SERVICE
